DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on April 29, 2021.
Claims 1, 7, 8, 14, and 15 are amended.  Claim 21 is a new claim.  Claim 21 is withdrawn from consideration as being directed to a constructively non-elected invention as discussed below.  Claims 1, 5-8, 12-15, and 19-21 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Objections
Claim 21 is objected to because of the following informality: the phrase “each of the plurality of indications indicates a time” should read “each of the plurality of indications indicating a time.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Privacy Guard app of the CyanogenMod 11 custom ROM (hereinafter “Privacy Guard”), as evidenced by Pathak, Khamosh, How to Get the Most Out of CyanogenMod’s Privacy Guard Feature, Guiding Tech, available at http://web.archive.org/web/20150928022252/https://www.guidingtech.com/42045/cyanogenmod-privacy-guard/ (archived Sep. 28, 2015) (hereinafter “Pathak”), in view of Mallozzi, Matthew Robert, U.S. Patent Application 2016/0191534 A1 (published Jun. 30, 2016) (hereinafter “Mallozzi”) as evidenced by Human Factors; User interface design principles for the Telecommunications Management Network (TMN) applicable to the 'G' Interface, Draft EG 201 024 V1.1.1 (1997-03), European Telecommunications Standards Institute (ETSI), available at https://www.etsi.org/deliver/etsi_eg/201000_201099/201024/01.01.01_50/eg_201024v010101m.pdf (1997) (hereinafter “ETSI Guide”).
Regarding Claim 1, Privacy Guard teaches a method (see, e.g., Pathak, p. 2, indicating methods for managing permissions), comprising:
Outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, an indication of a configured time period, a number of times a particular application has accessed each of a plurality of resources of the electronic device during the configured time period, and a plurality of user interface objects corresponding to the plurality of resources (see, e.g., id., pp. 4 and 5, Advanced Permission Management with Privacy Guard, describing and illustrating display of an advanced options interface in response to a user long pressing on a particular app from a list, the advanced options interface including a representation of the selected app “Google Play service” and representations of options or resources including “Record audio,” “Wake up,” “Call phone,” “Modify Settings,” “Keep awake,” and others; illustrating each resource option displayed with usage information; illustrating the “Wake up” and “Keep awake” resource options displayed with “Allowed 1963 times” and “Allowed 9737 times” notifications respectively, representing a number of times each option was allowed; and illustrating each resource option displayed with a dropdown user interface element to allow or deny each option), and wherein for each resource of the plurality of resources, a respective user interface object of the plurality of user interface objects is displayed on the same screen for controlling a resource access permission that permits the particular application to access the respective resource of the plurality of resources (see, e.g., id., p. 5, illustrating each resource option displayed with a dropdown user interface element to allow or deny each option and illustrating a dropdown menu displayed for a selected resource option; and pp. 5 and 6, Managing Permissions for System Apps, illustrating a dropdown menu displayed for the “Keep awake” ;
Receiving a user input associated with one user interface object of the plurality of user interface objects (see, e.g., id., p. 6, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake” and other resource options); and
In response to receiving the user input, changing the respective resource access permission corresponding to the one user interface object (see, e.g., id., illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake” and other resource options).
However, Privacy Guard as evidenced by Pathak appears to be silent regarding display of duration information of a configured time period.  
Mallozzi teaches a method (e.g., Mallozzi, Abstract and para. 3, describing methods, systems, and interfaces for managing permissions to access mobile device resources) comprising: outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, duration information of a configured time period and a number of times a particular application has accessed each of a plurality of resources of the electronic device during the configured time period (see, e.g., id., paras. 105-108 and Fig. 4B, describing and illustrating an exemplary graphical user interface of an application for managing permissions comprising display of statistics for access requests received from applications on an electronic device, describing and illustrating display of a section for display of various statistics of access requests sent by an application for a resource including a number of access requests today [the label “today” representing “duration information” at least in the sense that a day is a period of duration and “today” indicates a particular day and the label “today” representing duration information of “a configured time period” at least in the sense of being established relative to alternative options], and illustrating ellipsis between a section for a certain resource of Application 01 and a record for a certain resource of Application 02 [suggesting display of additional sections for additional resources for Application 01], and para. 108, describing displaying permissions in conjunction with access request statistics of corresponding applications so that a user is able to identify “which device resources are accessed by applications the most” [suggesting managing access requests sent by an application for access to multiple resources]).  
Privacy Guard and Mallozzi are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to implement the method taught by Privacy Guard by providing a user interface that displays, in a same screen, duration information of a configured time period and a number of times a particular application see, e.g., Mallozzi, paras. 2 and 108), and arises from the value of associated or concurrent display of relevant information well known in the art as evidenced by ETSI Guide (see, e.g., ETSI Guide, p. 12, 5.2.2 Flattening the hierarchy, describing and illustrating a design principle in which information spread through a number of windows and views is combined and located within a single window and indicating “combining relevant information and presenting it within a single window” as an established principle; and p. 11, 5.2.1 Telescoping in place
Regarding Claim 5, Privacy Guard as modified by Mallozzi teaches the method of Claim 1, wherein the user interface displays, in the same screen, a location associated with one resource access event (see, e.g., see, e.g., Mallozzi, paras. 105 and 109 and Figs. 4B and 5B, describing and illustrating the section for display of various statistics of access requests sent by an application as including a user-interface element for viewing detailed access request history for a respective application such that selection of the user-interface element displays a detailed listing of each access request sent by an application, where each access request is displayed with data retrieved from stored records which includes information such as the location of the request.  One of ordinary skill in the art would have been motivated to implement a method in which a user interface displays, in a same screen, a location associated with a resource access event under the same rationale as provided in the discussion of Claim 1 above and further in order to provide relevant information related to a specific type of access request).
Regarding Claim 6, Privacy Guard as modified by Mallozzi teaches the method of Claim 1, wherein the user interface displays, in the same screen, a timestamp associated with one resource access event (see, e.g., Pathak, p. 5, illustrating the “Wake up” and “Keep awake” resource options displayed with “1 min ago” notifications respectively, representing a most recent time each option was allowed; and see, e.g., Mallozzi, paras. 105 and 109 and Figs. 4B and 5B, describing and illustrating the section for display of various statistics of access requests sent by an application as including a user-interface element for viewing detailed access request history for a respective application such that selection of the user-interface element displays a 
Regarding Claim 8, Privacy Guard as modified by Mallozzi teaches a device (see, e.g., Pathak, p. 2, indicating implementation on production phones such as OnePlus One and Yu Yureka [known in the art to comprise a coupled memory and hardware processor]) corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Privacy Guard as modified by Mallozzi teaches a device corresponding to the method of Claim 5.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 13, Privacy Guard as modified by Mallozzi teaches a device corresponding to the method of Claim 6.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 15, Privacy Guard as modified by Mallozzi teaches a non-transitory computer-readable medium (see, e.g., Pathak, p. 2, indicating implementation on production phones such as OnePlus One and Yu Yureka [known in the art to comprise a non-transitory computer-readable medium containing executable 
Regarding Claim 19, Privacy Guard as modified by Mallozzi teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.
Regarding Claim 20, Privacy Guard as modified by Mallozzi teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Privacy Guard in view of Mallozzi and in further view of Hoffman, Chris, How to Manage App Permissions on Your iPhone or iPad, How-To Geek, LLC, available at https://www.howtogeek.com/211623/how-to-manage-app-permissions-on-your-iphone-or-ipad/ (Mar. 14, 2015) (hereinafter “Hoffman”).
Regarding Claim 7, Privacy Guard as modified by Mallozzi teaches the method of Claim 1 as discussed above but appears to be silent regarding the method wherein at least one user interface object of the plurality of user interface objects comprises a toggle.
Hoffman teaches a method (see, e.g., Hoffman, p. 1, indicating methods for managing app permissions), comprising: outputting a user interface on an electronic device, wherein the user interface displays a plurality of user interface objects corresponding to the plurality of resources and wherein at least one user interface object of the plurality of user interface objects comprises a toggle (see, e.g., id., pp. 2 and 3, Manage a Single App’s Permissions, indicating the existence of several ways to manage app permissions including a Settings screen and a Settings app and describing illustrating a user interface for toggling an app’s permissions to access multiple resources on or off).
Hoffman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Privacy Guard, Mallozzi, and Hoffman and implement a method in which at least one user interface object of a plurality of user interface objects comprises a toggle in order to allow a user to more easily turn access permissions on and off (see, e.g., Hoffman, pp. 1 and 2; and in view of the value of toggle controls well known in the art).
Regarding Claim 14, Privacy Guard as modified by Mallozzi and as further modified by Hoffman teaches a device corresponding to the method of Claim 7.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Privacy Guard as evidenced by Pathak in view of the Resource Monitor tool of Windows 7 (hereinafter “Resource Monitor”) as evidenced by McLean et al., Monitoring and Performance in Windows 7, in Self-Paced Training Kit (Exam 70-680) Configuring Windows 7 (MCTS), Pearson Education, available at .
Regarding Claim 21, Privacy Guard teaches a method (see, e.g., Pathak, p. 2, indicating methods for managing permissions), comprising:
Outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, a time indicator and a user interface object for controlling a resource access permission that permits a particular application to access a particular resource (see, e.g., id., pp. 4 and 5, Advanced Permission Management with Privacy Guard, describing and illustrating display of an advanced options interface in response to a user long pressing on a particular app from a list, the advanced options interface including a representation of the selected app “Google Play service” and representations of options or resources including “Wake up” and others; illustrating the “Wake up” resource option displayed with “1 min ago” and “Allowed 1963 times” notifications, each representing a time indicator in some form; and illustrating each resource option displayed with a dropdown user interface element to allow or deny each option);
Receiving a user input associated with the user interface object (see, e.g., id., p. 6, illustrating a dropdown menu displayed for the “Wake up” resource option as displaying a “Denied” status, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options, and describing the user using Privacy Guard to deny the Google Play Services app access to the “Wake up” and other resource options); and
In response to receiving the user input, changing the respective resource access permission corresponding to the one user interface object (see, e.g., id., illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Wake up” and other resource options).
However, Privacy Guard as evidenced by Pathak appears to be silent regarding display of a time scale wherein the time scale includes a plurality of indications, each of the plurality of indications indicates a time at which the particular application accessed the particular resource.  
Resource Monitor teaches a method (see, e.g., McLean, p. 1, Lesson 1: Monitoring Systems, describing tools and utilities of Windows 7) comprising: outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, a time scale and a user interface object for controlling a resource access permission that permits a particular application to access a particular resource, wherein the time scale includes a plurality of indications, each of the plurality of indications indicates a time at which the particular application accessed the particular resource (see, e.g., id., pp. 20-24, Resource Monitor, describing the Windows 7 Resource Monitor tool as allowing a user to view information about hardware and software resource use in real time; describing and illustrating tabs in the Resource Monitor as including multiple tables that provide detailed information about the resource featured on that tab, with the first table displayed being a key table containing a complete list of processes using the resource 
Privacy Guard and Resource Monitor are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Privacy Guard and Resource Monitor and implement a method in which a user interface displays, in a same screen, a time scale and a user interface object for controlling a resource access permission that permits a particular application to access a particular resource, wherein the time scale includes a plurality of indications, each of the plurality of indications indicating a time at which the particular application accessed the particular resource in order to allow a user to more easily view resource use and control and troubleshoot applications (see, e.g., McLean, p. 20; and in view of the value of time-based graph displays well known in the art).

Response to Arguments
Applicant’s arguments filed April 29, 2021, have been fully considered but are generally moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Note that Applicant’s arguments directed toward Hoffman are moot and that limitations related to various claimed features are rendered obvious over the teachings of newly added reference Privacy Guard in combination with the teachings of Mallozzi.  Regarding Applicant’s arguments on pages 10 and 11 of the Amendment (pages 5 and 6 of the Remarks) that Mallozzi fails to teach presentation of certain features on a same screen, Applicant’s arguments ignore combined teachings of the references and amount to a challenge of references individually which is unpersuasive in the context of obviousness determined over the teachings of both references taken together.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, as previously noted, Applicant’s arguments are inconsistent with the level of ordinary skill in the art as evidenced by ETSI Guide and are inconsistent with established standards of motivation to combine and obviousness.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Betts-LaCroix et al., U.S. Patent Application 2009/0327962 A1 (published Dec. 31, 2009), teaching a user interface for selectively controlling allocation of one or more computing resources for a process.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
9/10/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174